              Case 2:19-cv-01697-RSM Document 42 Filed 12/10/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
10
      COSMOS GRANITE (WEST), LLC, a                      Case No. C19-1697RSM
11    Washington limited liability company,
                                                         ORDER DENYING MOTION FOR
12                   Plaintiff,                          EXTENSION OF CERTAIN DEADLINES
13
                         v.
14
      MINAGREX CORPORATION, d/b/a MGX
15    Stone,
16
                     Defendant.
17
            This matter comes before the Court on Plaintiff Cosmos Granite (West), LLC’S Motion
18
19   seeking to modify the Court’s Scheduling Order by continuing the trial date, discovery

20   deadline, and other deadlines by nine months. Dkt. #34. The parties have previously agreed to
21
     two extensions in this case due to the Covid-19 pandemic. Id. at 1. The instant request is not
22
     explicitly related to COVID-19. Plaintiff provides the following reasons for the request:
23
24                  …new counsel was recently retained by Plaintiff and a case of this
                    size, involving hundreds of thousands of documents and multiple
25                  third parties, requires more time to assimilate; a recent family
                    emergency in Georgia has caused one of three of Plaintiff’s
26                  counsel’s legal assistants to be away from the firm and unable to
27                  work remotely for all of October 2020, causing a strain on the
                    existing staff of legal assistants; new litigation was recently filed
28                  by Defendant on September 16, 2020 (King County Superior Court



     ORDER DENYING MOTION FOR EXTENSION OF CERTAIN DEADLINES - 1
                 Case 2:19-cv-01697-RSM Document 42 Filed 12/10/20 Page 2 of 4




                     case no. 20-2-13953-0 KNT) against Venkat Are, a key participant
 1
                     in this litigation, which will likely produce discovery needed in
 2                   this case; and discovery delays exist due to deleted electronic
                     records for a critical time period that may require forensic recovery
 3                   methods.
 4
     Id. at 2.
 5
             Trial is currently set for June 14, 2021. Dkt. #32. Expert witness disclosures are due on
 6
 7   December 16, 2020; Discovery is to be completed on February 15, 2021. Id. Plaintiff is

 8   seeking to continue trial to March 14, 2022. Dkt. #34 at 2. Plaintiff hopes to kick out the
 9   disclosure of experts twelve months to December 10, 2021, but to have the discovery cut-off
10
     moved only to November 15, 2021 (prior to the disclosure of experts). Id.
11
             A scheduling order “may be modified only for good cause and with the judge’s
12
13   consent.” Fed. R. Civ. P. 16(b)(4). The decision to modify a scheduling order is within the

14   broad discretion of the district court. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
15   607 (9th Cir. 1992). “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of
16
     the party seeking amendment.” Id. at 609. If a party has acted diligently yet still cannot
17
     reasonably meet the scheduling deadlines, the court may allow modification of the schedule.
18
19   Id. However, “if that party was not diligent, the inquiry should end” and the motion to modify

20   should not be granted. Id. “Mere failure to complete discovery within the time allowed does
21
     not constitute good cause for an extension or continuance.” LCR 16(b)(5). Local Civil Rule
22
     16(m) states that “this rule will be strictly enforced” in order to “accomplish effective pretrial
23
24   procedures and avoid wasting the time of the parties, counsel, and the court.”

25           Defendant opposes this Motion. Dkt. #36. It argues that Plaintiff has not made good
26   use of the two prior extensions, that the parallel state court action has settled and is expected to
27
     be dismissed shortly, and that the extension requested by Plaintiff is “absurdly long.” Id. at 1–
28



     ORDER DENYING MOTION FOR EXTENSION OF CERTAIN DEADLINES - 2
               Case 2:19-cv-01697-RSM Document 42 Filed 12/10/20 Page 3 of 4




     2. Defendant notes that Plaintiff’s new counsel has been retained without the withdrawal of
 1
 2   Plaintiff’s prior counsel.

 3           On Reply, Plaintiff argues that the settlement of the parallel state court action does not
 4
     change the fact that it “should have time to obtain discovery of the dispute.” Dkt. #38 at 2.
 5
     Plaintiff says new counsel Monson Law Office P.C., “communicated with Defendant’s counsel
 6
 7   from the start that we were assuming operational control of the case,” and “[a]lthough attorneys

 8   at Sussman Godfrey LLP (‘Sussman Godfrey’) have not formally withdrawn as counsel, they
 9   have not been actively working the case and have instead been helpful in transferring control of
10
     the case to our firm,” so Plaintiff argues it “should not be penalized for using this model of
11
     transition.” Id. at 3. Plaintiff argues that there is significant outstanding discovery to be
12
13   conducted, pointing out that there have been no depositions taken in this case. Plaintiff raises

14   several tangential disputes between counsel for the first time on reply.
15           Plaintiff has the burden to demonstrate its diligence in pursuing discovery and preparing
16
     for the other existing deadlines and has failed to do so. This is the Court’s main concern.
17
     There have already been two extensions. The reasons Plaintiff has presented in its Motion tend
18
19   toward “mere failure to complete discovery within the time allowed,” or speculation about

20   potential future issues with discovery. It remains unclear to the Court why discovery cannot be
21
     accomplished by the existing February deadline. The amount of the request—nine months or
22
     more for some deadlines—is excessive. The Court is sympathetic to the family emergency
23
24   mentioned in the Motion, but the loss of one month’s availability of one of three legal assistants

25   is too small to serve as a basis for the requested relief.
26           Discovery into the parallel state court litigation can still be conducted as discovery has
27
     not closed. The addition of counsel would not generally warrant an extension of deadlines.
28



     ORDER DENYING MOTION FOR EXTENSION OF CERTAIN DEADLINES - 3
              Case 2:19-cv-01697-RSM Document 42 Filed 12/10/20 Page 4 of 4




     Plaintiff is not being punished for an amicable transition to new counsel. Even if it was a clean
 1
 2   break, voluntarily transitioning to new counsel does little to demonstrate good cause.

 3          Given all of the above, and having reviewed the relevant briefing, attached declarations,
 4
     and the remainder of the record, the Court hereby finds and ORDERS that Plaintiff’s Motion for
 5
     Extension of Certain Deadlines, Dkt. #34, is DENIED. To the extent that Plaintiff requires a
 6
 7   shorter extension of time and could demonstrate good cause for such a request, the Court

 8   expects the parties to work together and submit a stipulated motion seeking such relief.
 9          DATED this 10th day of December, 2020.
10
11
12
13
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR EXTENSION OF CERTAIN DEADLINES - 4
